Citation Nr: 0949020	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim for further development in a 
September 2008 decision.  The development requested has been 
completed, as discussed below, and the claim is now 
appropriate for appellate review.  


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD was 
productive of complaints including irritability, nightmares, 
sleep disturbances, and difficulty interacting with others; 
on objective evaluation, there were no findings of panic 
attacks, his speech, thought processes, judgment and memory 
were intact, he was able to attend to activities of daily 
living, and there was no difficulty in understanding complex 
commands.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

A letter was sent to the Veteran in March 2007, prior to the 
initial RO decision which is the subject of this appeal.  The 
letter informed him of what evidence was required to 
substantiate the claims, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  It described what the evidence should show, 
including how the claimed disability affects the Veteran's 
employment.  Although no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA determines disability ratings and effective dates.

The Board finds that the contents of the March 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores, supra.  In addition, the June 2007 rating 
decision, October 2007 SOC, and December 2007 and October 
2009 SSOCs explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  Moreover, the October 2007 SOC 
included the Rating Schedule provisions which would be used 
to evaluate the Veteran's disability.  Thus, the Board finds 
that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores have been satisfied.

In a September 2008 decision, the Board remanded the claim 
for further development.  Specifically, the Board stated that 
a VA examination was needed as there was indication in the 
record that the Veteran's PTSD had worsened since the last VA 
examination in April 2007.     

Following this Board's remand, a VA examination was conducted 
in July 2009 that included a review of the pertinent 
evidence, a complete PTSD evaluation, and an assessment of 
the current severity of the disability.  Thus, it appears 
that all development requested by this Board in its September 
2008 remand has been completed to the extent possible, and no 
additional development is required.   

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to an 
evaluation in excess of 30 percent for PTSD.  He was 
initially awarded service connection for PTSD in a March 2004 
rating decision, and was assigned a 10 percent evaluation 
effective from February 18, 2004, the date of the VA 
examination at which the Veteran's PTSD was first evaluated.  
The Veteran filed a timely appeal, and a February 2005 rating 
decision increased the evaluation to 30 percent, effective 
from February 18, 2004.  

The Veteran filed a request for an increased rating in 
February 2007, and the June 2007 rating decision that denied 
an increase is the subject of this appeal. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under this general formula 
for rating mental disorders, a 30 percent evaluation is 
assigned when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher 50 percent rating is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 50 percent rating have not been demonstrated by the 
evidence. 

At the outset, the Board notes that the record is replete 
with indications that the Veteran suffers from a depressive 
disorder, in addition to his service-connected PTSD.  In this 
regard, the Court has held that when a claimant has both 
service-connected and non-service-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet.App. 181, 182 (1998).

The Veteran's speech was not circumstantial, circumlocutory, 
or stereotyped.  The April 2007 VA examiner wrote that the 
Veteran's speech was clearly understood.  In addition, the 
Veteran's speech was normal in rate, volume, tone, and rhythm 
at the May 2007 mental health evaluation at the VAMC.  

The Veteran did not report any panic attacks at the April 
2007 VA examination or at a November 2007 VAMC evaluation.    

There was no evidence of difficulty understanding complex 
commands.  Verbal comprehension was good at the April 2007 VA 
examination.  The July 2009 VA examiner noted the Veteran's 
concentration was unimpaired and that he was oriented to 
person, place, and time, although his abstraction and proverb 
interpretation were poor.   

There was no impairment of short-and long-term memory.  The 
April 2007 VA examiner noted that the Veteran's concentration 
and his short- and long-term memory were grossly intact.  At 
a May 2007 mental health evaluation at the Dallas VAMC, the 
Veteran reported that his concentration was impaired.  
However, the psychiatrist noted that his memory for 
immediate, recent, and remote events was intact.  In a test 
of memory in July 2009, the Veteran was able to recall 3 of 3 
items after several minutes.  

The evidence does not show that the Veteran has impaired 
judgment.  The VAMC psychiatrist said the Veteran's insight 
and judgment were good at the May 2007 evaluation.  His 
judgment was unimpaired based on reasoning ability questions 
at the July 2009 VA examination.  

There was no evidence of impaired abstract thinking, although 
the Veteran reported some auditory hallucinations.  The April 
2007 VA examiner stated that thought processes were logical, 
coherent, and relevant, although the Veteran reported 
auditory hallucinations.  The Veteran again reported auditory 
hallucinations, such as truck and tank sounds, as well as 
voices, at a May 2007 mental health evaluation at the VAMC.  
Additionally, his thoughts were described as coherent and 
goal-directed.  In November 2007, his thought processes were 
described as goal-oriented and logical in a VAMC treatment 
note.  The July 2009 VA examiner also described the Veteran's 
thought processes as coherent and logical.        

With regard to social impairment, the Veteran stated at the 
April 2007 VA examination that, when he felt depressed, he 
withdrew from his wife.  He said he had one friend with whom 
he occasionally spent time, but he generally avoided people 
because he became irritable easily.  He had had 6 marriages, 
most of which lasted less than a year.  The only person he 
regularly interacted with was his present wife.  He stated, 
at a May 2007 mental health evaluation at the VAMC, that he 
had isolated himself from others over the years.  His wife of 
10 years accompanied him to the May 2007 mental health 
evaluation at the VAMC, and no marital difficulties were 
reported.  She wrote in an April 2008 letter that the Veteran 
did not attend family functions or parties, even at holidays, 
and that he did not spend any time outside of his house and 
yard, except to go to work.  His only companions were herself 
and his dog, with the exception of one friend who visited a 
few times a year.  In November 2008 at the VAMC, the Veteran 
stated he felt best away from people, as he was easily 
irritable and became depressed when having conflicts with 
others.  At the July 2009 VA examination, the Veteran stated 
he avoided socializing with his wife's children and 
grandchildren, and did not go to family gatherings or join 
his wife when she had lunch with her children.  He had one 
brother, who had hadn't spoken to in years, and a sister with 
whom he talked occasionally.  He had no contact with any 
other relatives, and said he had no close friends.  The VA 
examiner noted that significant social impairment was a 
result of the Veteran's PTSD symptoms.

With regard to occupational impairment, at the April 2007 VA 
examination, the Veteran was working at the Post Office as a 
forklift operator up to 50 hours per week.  He reported some 
interpersonal problems at work.  Moreover, he said he missed 
5 or 6 weeks of work per year due to feelings of depression.  
In May 2007, at a mental health evaluation at the VAMC, he 
said his job at the Post Office was good for him because he 
was able to avoid his co-workers and thus decrease instances 
of conflict with them.  However, the psychiatrist noted that 
his PTSD symptoms had dramatically affected the Veteran's 
career over the years with multiple job changes, and that his 
5 previous marriages had likely been affected by his PTSD 
symptoms.  At the July 2009 VA examination, the Veteran 
stated he had been working at the Post Office for 16 years.  
He said he had been in some arguments with co-workers because 
he wanted to be left alone, and that is why he drove the 
forklift.  He had not had any conflicts with anyone since he 
began taking psychiatric medication.  In 2008, he missed a 
few weeks of work due to depressive symptoms and mood, and in 
2009, he had missed 7 or 8 days.    

The Board acknowledges that the records do show that the 
Veteran has some of the symptoms listed in the 50 percent 
rating category.  For example, at the April 2007 VA 
examination, his affect was described as somewhat blunted and 
mildly depressed.  The VAMC psychiatrist noted that the 
Veteran's affect was of full range and appropriately animated 
at a May 2007 evaluation.  However, the July 2009 VA examiner 
described the Veteran's affect as flat and despondent.  There 
were also disturbances of mood and motivation.  At the April 
2007 VA examination, the Veteran reported that he got very 
depressed for approximately 5 or 6 weeks out of each year.  
At a May 2007 mental health evaluation at the Dallas VAMC, he 
reported that his concentration was impaired.  He repeatedly 
expressed a fear of losing control of his anger.  At the July 
2009 VA examination, the Veteran reported improvement in his 
mood since he began taking medications for depression, but he 
continued to be irritable almost all the time, and became 
angry at least 2 or 3 times per week.  
  
Although the records do show that the Veteran meets some of 
the criteria necessary for a 50 percent rating, most of the 
symptoms have been consistent with the currently assigned 
evaluation of 30 percent.  For example, he reported that he 
generally functioned satisfactorily at work, having had the 
same job for 16 years, and denied panic attacks, but reported 
chronic sleep impairment due to nightmares.  

Thus, based on the number of symptoms which are congruent 
with the current rating of 30 percent, the Board finds that 
the overall disability picture does not approximate the 
criteria for a 50 percent evaluation, and that the disability 
picture more nearly approximates the criteria required for 
the assigned 30 percent rating, pursuant to 38 C.F.R. § 4.7.

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied upon the  Global Assessment of 
Functioning (GAF) scores assigned during the Veteran's 
hospitalization in February and March 2003.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

The April 2007 VA examiner assigned a GAF score of 60 with 
regard to the Veteran's PTSD; the VAMC psychiatrist assigned 
a GAF score of 45 in May 2007; and the July 2009 VA examiner 
assigned a GAF score of 50, stating it was largely due to his 
PTSD.  In this regard, scores in the range of 41 to 50 
represent serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The Board finds 
that the scores in this range do not accurately reflect the 
Veteran's reported symptoms.  Although he reported having no 
friends, he did not report suicidal ideation or severe 
obsessional rituals, and the Veteran had been able to 
maintain his job for 16 years.  Thus, the GAF scores in this 
range do not warrant an increased evaluation.  

Next, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The Board finds that 
the scores in this range accurately reflect the Veteran's 
currently assigned 30 percent evaluation.  Although the 
Veteran had a flat affect, a criterion for a 50 percent 
evaluation, the Veteran's conflicts with co-workers and few 
friends falls into the 30 percent evaluation category, and 
the remaining symptoms reflected by a GAF score of 60 were 
not reported, such as panic attacks or circumstantial speech.  
Thus, the GAF score in this range does not warrant an 
increased evaluation.

Moreover, the Board notes that the April 2007 VA examiner 
assigned 4 different GAF scores as they pertained to each of 
the Veteran's mental health problems.  The scores considered 
above were assigned in relation to the Veteran's PTSD.  With 
regard to his major depressive disorder, however, the 2007 
examiner assigned a score of 55, and with regard to his 
alcohol abuse, the examiner assigned a score of 65.  The 2007 
examiner further assigned an overall GAF score of 55, 
indicating that the Veteran's depressive episodes did cause a 
significant amount of his functional impairment.  Thus, 
although the Board has considered all of the reported 
symptoms to be attributable to PTSD unless otherwise they are 
shown to be extricable from the Veteran's depressive 
symptoms, the fact that different GAF scores were assigned by 
the 2007 VA examiner was considered in assessing the overall 
disability picture.  

The Board expresses its appreciation for the Veteran's 
honorable service in the U.S. Army, and recognizes his 
valiant participation in Vietnam and receipt of a Purple 
Heart.  However, based upon the foregoing, the Board finds 
that the criteria have not been met for an increased rating 
for PTSD, for any part of the time period on appeal.  In 
reaching this conclusion, the benefit-of-the-doubt doctrine 
has been considered, but the preponderance of the evidence is 
against the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.
    
In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran missed up to 6 weeks of work 
per year due to depressive symptoms, the Veteran held the 
same job for 16 years and stated that it was a good job for 
him.  Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder is denied.  



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


